        CASE 0:18-cv-01445-DSD-ECW Doc. 68 Filed 09/24/19 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

                                                  x
WEST PUBLISHING CORPORATION,                      :
              Plaintiff / Counterclaim-
              Defendant,                          :

       v.                                         :
                                                        Civ. No. 18-CV-01445
LEGALEASE SOLUTIONS, LLC,                               (DSD/ECW)
                                                  :
              Defendant /Counterclaim-
              Plaintiff.                          :

                                                  :
                                                  x

                 MEET AND CONFER STATEMENT FOR
             PLAINTIFF AND COUNTERCLAIM-DEFENDANT
         WEST PUBLISHING CORPORATION’S MOTION TO COMPEL

       I, Scott T. Lashway, representing Plaintiff and Counterclaim-Defendant West

Publishing Corporation (“West”), hereby certify that I conferred in good faith with

counsel for ROSS Intelligence, Inc. (“ROSS”) prior to filing this motion in an effort to

obtain without court intervention the discovery that is the subject of West’s Motion to

Compel Production of Documents in Response to Subpoena Duces Tecum. Specifically,

ROSS’s counsel and I conferred by telephone on July 11 and 15, 2019, August 20, 2019,

September 13 and 16, 2019; by letters dated June 28, 2019 and August 12, 2019; and by

emails on August 14, 2019, and September 3, 6, and 16, 2019. The parties were unable

to agree on the resolution of the issues raised in the Motion.
       CASE 0:18-cv-01445-DSD-ECW Doc. 68 Filed 09/24/19 Page 2 of 2



Dated: September 24, 2019
                                          /s/ Scott T. Lashway
Lora Mitchell Friedemann (#0259615)
Fredrikson & Byron, P.A.                  Scott T. Lashway (pro hac vice)
200 South Sixth Street                    Mara A. O’Malley (pro hac vice)
Suite 4000                                Manatt, Phelps & Phillips, LLP
Minneapolis, MN 55402                     177 Huntington Avenue
(612) 492-7185
lfriedemann@fredlaw.com                   Boston, Massachusetts 02115
                                          (617) 646-1401
                                          SLashway@manatt.com
                                          MOMalley@manatt.com

                                          Attorneys for West Publishing
                                          Corporation




                                      2
